                                 Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 1 of 10 Pageid#: 1




                                                                                               1                                                          .       .                                  .
                                     '
                                                 .
                                                                                            n f,         -.
                                                                                                                 '
                                                                                                                             : :S                                 r                     -


                                                                                             êS     1-:,rn l
                                                                                                           'jr'I
                                                                                                               -c                                                           'r1
                                                                                                                                                                              'n1;          . . -.                               ..- - - - - ....- - ..- - -,.-     =
                                                                 ''
                                                                                                                                  -       -       -   -       -        -    -   -   -                            -               a -            -           .                                          -       .

                                             l-.
                                             c 12:
                                                     (f4. .                                                                       .                                                                                                                                         . . .- . .



----V                  .r - -
                                                 .
                                                             -        - --            - -                                -                                        S                 a
                                                                                                                                                                                    -       V l9 -
                     2-:-- A r271pnrxan.--- .
                             '
                                 .   :                                                                                                                                                          .- =                                                        .- --                                            -
- *                W 96 A ,8rô&kûn                                                             .-        -               =        .                       -           -     -                                                -                                                                  .-
                   gé y                                                                        j.
    I
    X' LT ioF '      Z VS--       -- .-..
                                        ----...
                                              - -=.
                                                  .
                                                  -.
                                                   -. .-- .-- .-. ---- -
                                                      09/09/2019
     CSP Jn4j:r ' '' l i'
                        f&---   -- .---.--------           --.     -.
                                                                    -- --.
      tmsô1.
           zL-V'
              - -Wi
                  .$.
                    s-. --.- - - -                 - --
= - C :J 'z'
           > L5 ' T-  pt>pn-----.
                                - -. - -,-- ..
                                         .
                                                                 -     .-
                 (Lrracjhnnnl IC-COC-Q-WP-JM ----.-                                                                                                                                                              .
                                                                                                                                                                                                                 -    --                                                         -
                 îcutlr û ,   zy-r-G -ia-g-cs-.--                                                                                                                                                                = -- -                                                       - ---.-
                       L-..- -                               . '                      - .- .                         1
                                                                                                                     .                    l .1M V .- .u- -                                                   ,
                                                                                                                                                                                                                 - -         -      -   .- -        -           -       .        -   -- -   -        .- .- - .


--    - -   -    - -   G o-nnw-lkaki   ,li
                                         . kvmcn/--fp-v az s rlin.   z-
                                                                      l.
                                                                       kpf.zar
                                                                             nalznz,
                                                                                   f-f.acwc/xe-            - -
                       Ciker!sq.î'
                                 lxtk
                                    'nkrpwn hla'
                                               m,Jlgcznlt
                                                        q'o
                                                          ' p'
                                                             -
                                                             ce
                                                              clarallptyr,x(z,f
                                                                              'Ma. rc'
                                                                                     ûl.fcsl-   ke
                                                                                            fp-l-
                                                                                                ts-:
                                                                                                   l-j-tlyw ---                                                                                                                                         .




                                                                                                     '                                                    '                 U
                                                                                                     .   1 yr' fr                                     .
                                                                                                                                                                      - -                        -                       .                                                     - .- - -                 --


                   '
                   T
                   --
                    h-
                     '
                     --CAL
                     S    L1r
                         I. -1(c
                               -1'ric
                              1.    -J.:
                                       f
                                       /
                                       -.--
                                          tnt1,-rzgtl
                                                    .s.
                                                      ry-.
                                                         -o-s-f-ul-8., ,                                                                                                                                                                                -                     ---- ,
                                                                                                                                                                                                                                                                                   ---.-
.           .... ..-    .-                                   -   .-        L..-       . ...-         - ,- -                       -                           = -               .- -          -              - -             ..                                                      - .- -                -

                                                                                           F                                  .q                                                                                                                                                                '
                                                                                  -   ; =0a                                   O -z-
                                                                                                                                  v-t:1-:11
                                                                                                                               - - -.     -- --- .--                                                                                                                                            --
                                                                                  tk'2, :1-
                                                                                          .
                                                                                          î1.
                                                                                            '-2sflnil'
                                                                                            z        d,clk
                                                                                                         '
                                                                                                         : -.   ôp-
                                                                                                                  '--------- - . .           --- .
                                                                                    1- .ounl  yLëz-  lr-k â. '
                                                                                                             --k-
                                                                                                              r         - -.
                                                                                                                           -..
                                                                                                                             --.
                                                                                                                               -----.-- ----.-------
                                                                                       Iy-:c t-   #F xc(2---           -,- .- -              ---                                                                                                                                                     .- -



                                                                                  tzûinjv -fyqy-vksk1 *.
                                                                                                       t-z
                                                                                                         --
                                                                                                          f2
                                                                                                           -.:7-- ----- -- --.                 --- -
                                                                                                    Fûz5c 30f                 -


                                                                                      G OG.
                                                                                          W' &                                            ;#2..
                                                                                                                                              X.
                                                                                                                                              .
                                                                                                                                                                                        -                            '
                                                                                                                                                                                                                             --- .
                                                                                                                                                                                                                                 - --- .
                                                                                                                                                                                                                                       -                                                                -
                                                         .
                                                     '                     - - = - - ''' - - - - ...-            - . -        -       -       Q.L- .'L.-- - .                                 - L- -             - X- .- - -.-                                          '' L- .- - - - - ,..- -

    -.              ' -,  (1,
                            E.Kps,
                                 çmckcls-                 .- -- .-             ------                                                                                                                    -
                                                                                                                                                                                                         .

                --Q vlax,c li
     A1-,L.z-n -4
            --                 -
                               nqundprtglc.ctlèfl-,-u1-Q lnè tls-swozf ,.ir-aslcy-.)-n1-----         .                                                                                                                                      a


-- o-4yCls-cl-
             l F- 5.-2,
                      % 1.
                         :1 :$..
                               /'
                                n-
                                 tjurkcj-acls-zsl-cmfssfnnst-
                                                            û
                                                            aejk. 1n':Jo.--.
                                                                           -----
                                                                              -           .-
                                     Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 2 of 10 Pageid#: 2




                                                                                                                             --'       -.-
                                                                                                                            ''     '
                                                                                      .                                                    -
                                                                                                            .

                                                                      ,.                   l . rm-e - j.j- êrz&--
                                                                                                                .
                                                                                                                                               .
                                                                                                                                                                                                                                                         -
    ---X                                  '
                                                          k ' '                   '(1
                                                                                    5 ;-zà- l-at-lkt--&r
                                                                                                       kixIT,-r-.f(
                                                                                                                  1f .  ( z.   ht.x..-.,
                                                                                                                                       -..
                                                                                                                                         -.
                                                                                                                                          -,
                                                                                                                                           ..
                                                                                                                                            --
    - x 1 ,r    ..-- .
                         '
                                                          '               -'' 'S-L OJR'ZJ-w1.' '                   ti.
                                                                                                                     èt
                                                                                                                      /êrz-
                                                                                                                        .
                                                                                                                          .&-rzxk.0-î
    -                                    5 .1-1                                             ,,aykf 1 ô/                                                                                               z> clx/tp-z.jï
                                                                                                                                                                                                                   kxs------
    -wz zo.j. isz-
         s1 . j aoyyj-jy.
                        s,,x
                                                                      '

                                                                      .
                                                                              5.
                                                                               4:4..1:                 .,   .   .

                                                                                                                                       .       o.y..grr
                                                                                                                                                      o
                                                                                                                                                                    ,
                                                                                                                                                                   - .
                                                                                                                                                                                 .
                                                                                                                                                                                     CSS-
                                                                                                                                                                                              uu
                                                                                                                                                                                                     X y--
                                                                                                                                                                                                         Ev-
                                                                                                                                                                                                           l
                                                                                                                                                                                                           T -&l
                                                                                                                                                                                                               zfmz- l-tas
                                                                                                                                                                                                           v-y jg.c,gj-
                                                                                                .       .

        - - -        m               r slkt-llrlqçm                       ;!nJt2                                                               -.
                                                                                                                                                -j,o,..                      .           .   wos                                              -.
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               -- -.
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                 '
                                                                                                                                       .                                             '       '                            .
                                                                                          - -           -                                                                                                                                       .



    --uX.s --'q1'
                zrm'z.   lkfslozl-t-aFs
                     nc-s.            -
                                 lrtà-ô  $
                                         -
                                         j
                                         I-f
                                           -
                                           ,-ro-
                                            $   lxc
                                                  ryk
                                                   pc.e.vJz'fr-o usx --cxfsoos-s---
                                                                              -
                             -                                                -                     -


        k6't
           ls-lf -s'
                   ,vwt.kuas-.
                             wf
                              t
                              y--      /rg
                                         -
                                         m vc kup-fs
    -4'  mz'     .  11/'/j2.a -;c-z,-g-c -jtkslm cisan,sstrrz),
                                                              yj
                                                               k
                                                               o-
                                                                y
                                                                f
                                                                zl
                                                                 s-u ,
                                                                     r
                                                                     z    '
                                                                          . 1 -4 .r
                                                                                  ,
                                                                                  -
                                                                                  zr
                                                                                   r
                                                                                   e.
                                                                                    slm jy .-                                                                  .
                                                                                                                                                           .




                   /c
               cs--n - xn-a?
                           lœizNamct  ,
                                      f/,.
                                              -
                                              ,

                                         l 11 t.     e.
                                                      i
                                                             ,
                                                             y,
                                                              .     Cr
                                                                     xss
                                                                       e
                                                      v ,- -x,.,.drcay,,
                                                      -
                                                                        .    g
                                                                          n -y-fj?
                                                                                 .s
                                                                                  jt.
                                                                                 c- - o
                                                                                    nxte.,
                                                                                         ,
                                                                                         -----                                                                           j                                                -



    ---X trg
           o
            sinI1   '
                    1jalfpo' pn-
                            :1:
                             ' .
                               l1
                               1jqtvg
                                -
                                .
                                /     .o-
                                       j t
                                         ltu
                                           -?r
                                             .ml
                                             ï ka-
                                                 r-
                                                 t
                                                 .,
                                                  .
                                                  4 --a'
                                                  s      .z ..
                                                             5.
                                                              )
                                                              '
                                                              .
                                                              k. ,,c1'
                                                                     f
                                                                     lszy.a-fa:âc.I--.  ----
    --''aJ1,
           .          ckx
                        -   c-
                             c-
                              s-xl ll c       c.
                                               yt,
                                                 - p,
                                                   (2.
                                                     ,
                                                     zz
                                                      al
                                                       yyz  .
                                                            s-o
                                                              zc
                                                               -
                                                               lc
                                                                ,
                                                                s
                                                                .s
                                                                 wx
                                                                  -


                                                                   h
                                                                   ô.
                                                                    n.l
                                                                      :
                                                                      u-.
                                                                        -r-s,
                                                                            -ssl
                                                                               sdng
                                                                                  uu /
                                                                                     ,
                                                                                     à sk. .
                                                                                           --                       .




    -
       ooz.,'-':/',
                 .
                  .
                  o?-k-.thf
                          sctsvql
                          '  io'
                               zl
                                  z-ncty.xew-szwxpwj.
                                s-czt
                                    y-s
                                      -l
                                          -



                                       zyj,
                                          zi
                                                      zr.
                                                        t!
                                                         .&..
                                           tty-x-lk.y-I% ,.zg
                                                             ta tn&7s-
                                                            .t.-c4-
                                                                       ,,
                                                                        .,-4z?.
                                                                  .z:-e> .
                                                                         s.
                                                                          sl
                                                                           '
                                                                                v-.y.
                                                                           ,.=Lc)tr ,
                                                                                     ,,-0-
                                                                                    .z.
                                                                                          n-
                                                                                      ls--- .
-                                5.1-
                                 .  :.%.1,z+                              cuslàv-n...
                                                                                    l ,-:5 sfcsa-/
                                                                                                 -.k1*sJ-zpJ.a,..nl.i-kvu f
                                                                                                                          -
                                                                                                                          lz,u:.
                                                                                                                               ,
                                                                                                                               c/.---
  kntl
--'
  t  -.    ',r
      ,z,ssa       snza ujx
             .a lz.i      '1S-œl
                               rwcr
                                  -b' a,-
                                        unvkcjy -
                                                lh--,4-1
                                                       ,tal'ô-i -/-tscn'm,
                                                                         ',d-&.
                                                                              .
                                                                              4.A -
                                                                                  -



                  t-$/
                     ',as$2
                     n    .' ss-k-4.
                                   -g.zrl,c-
                                           œk,
                                             rw-r-zaf
                                                    txp.izp  --/
                                                               .r
                                                                -f
                                                                 san-.lo
                                                                       .-.
                                                                         ynclkrsdx: k+.   -.
                                                                                           >csi-
                                                                                               L1
                                                                                                -zn-
                                                                                                   m-
-               .
                 ê
                 %n
                  i-jr
                     is
                     ivt
                       xmlc.n &tr-,- rlr
                                    k'  az j-
                                          PA -
                                             ltf'
                                             J  sw w'w
                                                     c
                                                     (r-.
                                                     sl k
                                                        -a
                                                         '
                                                         -
                                                         :n;-ct9.çn-.
                                                          oo-'
                                                                    c
                                                                    d.
                                                                    .s/
                                                                      sf
                                                                       r.
                                                                        -i
                                                                         g-
                                                                         a-n.
                                                                            t
                                                                            q-
                                                                            .-4
                                                                              4-
                                                                               jcr
                                                                               u '
                                                                                 l
                                                                                 '
                                                                                 .
                                                                                 -
                                                                                 o
                                                                                 và
                                                                                 r
                                                                                 l z-
                                                                                    -z.
                                                                                      hà'
                                                                                     a.
                                                                                      r ô
                                                                                        a'
                                                                                        mJ
                                                                                         A1.l.9
                                                                                              -
                                                                                             fs-
                                                                                               w@
                                                                                              k,.
                                                                                                s
                                                                                                6V,
                                                                                                ()5---
                                     .

        u, s
- 4: z-r.                                                                 au , '
                                                                               pjk.ls p,
                                                                                       r?1
                                                                                         ,-z- ' ' c- A itovn?,4./.,1-=
                                                                                                                     . --cl &--- -
                                                                                                                        .



                             . f%                 '
                                                              '

                                                                          s4asimln          lwk-/zr
                                                                                                  al
                                                                                                   '
                                                                                                   mfn:.'
                                                                                                        p>,Xiu:J-
                                                                                                                oA',
                                                                                                                   ksoè= .
                                                                                                                         y'
                                                                                                                          ,
                                                                                                                          :,j.wo
                         )c).                     wyrk' I
                                                        ': ' czs& a       -                                         .- .- - -                      -       -                 -           - -           -   - ..- -       - -   =   .-       - - -- - - - - .



                                         n -û êJ.ô.L-Z-Zj-ICIO-j-
                                                                br & 51pJ14Lu.
                                                                             t'D.tûr-tA N                   .                      .
                                                                                                                                                           t)
                                                                                                                                                           ,
                                                                                                                                                                   11.
                                                                                                                                                                   . 9:/-11
                                                                                                                                                                          .1&1.
                                                                                                                                                                              411.14922.
                                                                                                                                                                                       8./4/1:14y T #
- ir-afligl-k- s- ô
        -                                                                         .l
                                                                                   u1f
                                                                                     l szf
                                                                                         kcindz-
                                                                                               r-rG s                                                                                J-
                                                                                                                                                                                      ùdacn
                                                                                                                                                                                          aa-:I
                                                                                                                                                                                              1,.
                                                                                                                                                                                                C4$'
                                                                                                                                                                                                   ,.
                                                                                                                                                                                                    u--ics --
                x
-l
 I
 nw
'-
    r
    jr
  lt--
      ;
      as
       r
       -
     lit
        ê
        t
        ns
         s
        --



           --
            j'
             .
             -m
              y
       cs-hp-wr
              .
              p-
               .
                Q
                ,
                .

                 sj
                  .'
               lv4o-
                     ê
                     y p
                       -/yy
                          -
                          j y
                            zj
                             y  .
                                -
                                g
                   ucï/ôrsrvpr-l r
                                  y )
                                 tf0.
                                    s-
                                      s
                                      .
                                      '
                                      /z
                                       ç
                                       n
                                       an
                                        rJ
                                         -
                                         é
                                         w a
                                           ms
                                            ,
                                            .-
                                             r
                                             f.
                                              f
                                              z
                                              a
                                              m
                                              îm
                                               zty
                                                 .
                                     1uos--t ilg-l
                                                  4
                                                  rn
                                                   2w
                                                    -
                                                 yxrl
                                                     1
                                                     ,
                                                     .
                                                     (1
                                                      ô
                                                      x w
                                                        t-
                                                         l
                                                         b'
                                                          .
                                                          zb
                                                    xssgtms.
                                                            jy
                                                             à
                                                             -v
                                                              J
                                                              -
                                                              .x
                                                               '
                                                               gô
                                                                j .
                                                                  ,
                                                                  -ï
                                                                   .
                                                                   tr
                                                                    jj
                                                                     ot
                                                                      -'
                                                                       ---
                                                           , k -szzuz .-,-
-           ..
             ):f
               l..
                 mr
                  ,ler1> '-xc- 't     'yy-
                                         z.
                                          19e -   ..z,ïllsa--
                                                            r        k'
                                                                      1 '1..,                                                                          ,                         .
                                                                                                                                                                                                              '

                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     .

             hq       o -j ,nj;,ji ..ujayu    sy t.v          yg
                                                               jsj
                                                                 u    j
            -1) K-ZS-IZê19.
                          -
                          4 Jrl
                              'f
                               :1
                                4 l.    -
                                        I
                                        -
                                        /N/rJl'r
                                               pmEfojyj,m.jc. y y,gq m jyxy
                                                   l                        y.u-                                                                                                         .                                              g
                                          Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 3 of 10 Pageid#: 3




                                                                                                                                     '
                                          x                                   .                                                      .




                             '
                                    2.
                                     1,.
                                     . -.
                                        j                                             . C5 sr-c-
                                                                                         ,
                                                                                               t--kc.
                                                                                                    l'-
                                                                                                      zl-rygirl'ajwri/rnnur-
                                                                                                                           tl
                                                                                                                            ,,1f
                                                                                                                               '
                                                                                                                               y,,J.
                                                                                                                                   .igï.
                                                                                                                                       $fsJ.
                                                                                                                                           y.
                                                                                                                                            ,s,ss.                                   .


                                                                      '                                                                                                                  '
                                              . -                                                                                                 -                                                               .



    *                                     6,ên--û.
                                                 tl -0kb ..
                                                          û-i.t
                                                          ,                       x              o            .
                                                                                                                            .
                                                                                                                            S-S.
                                                                                                                               I O-J
                                                                                                                                   . '                               sn-.e - s kl
                     J
                     5f
                      t
                      ,
                      4
                      '
                      c#a
                       l I
                         -
                         s-
                        n/ .
                           k.
                            1
                            , -
                            t -dl
                              VJsq-
                                n.
                                '=z
                                  at. r> s.
                                   -V.    l
                                          -z-
                                          1môIOfng&=ôus
                                                      ic
                                                       .
                                                       ,
                                                       y
                                                       -
                                                       -y
                                                       .
                                                       . ya
                                                         . ,- ws
                                                         = -- -y
                                                              . j
                                                                --y
                                                                  yu
                                                                  -.uya
                                                                   --  yas
                                                                      -- -y
                                                                          - s.
                                                                             ..m
    --yj-                                     2--h----
                                                     .1-'
                                                        -.
                                                         ',j J                                                    su-
                                                                                                                    tky -jo..
                                                                                                                            j                            v           c
                                                                                                                                                                     -a
                                                                                                                                                                      -tr
                                                                                                                                                                        --
                                                                                                                                                                         i-
                                                                                                                                                                          v
                                                                                                                                                                          l-T-lvôsj.' '
                                       4o yyû
                                            j
                                            -o
                                             yy
                                              -
                                              j
                                              sj
                                               -f
                                                y
                                                n
                                                y
                                                cy
                                                 l
                                                 yy
                                                  c
                                                  o,
                                                  .f1
                                                    oj
                                                     .r
                                                      .
                                                      j
                                                      :
                                                      r
                                                      -
                                                      j
                                                      2-
                                                       ê
                                                       $s,
                                                         -j
                                                          yyy
                                                            .
                                                            2.
                                                             &.$LP ;S
                                                                    L
                                                                    U- ,                                                                                                 4.
                                                                                                                                                                          yj
                                                                                                                                                                           .
                                                                                                                                                                           x.
                                                                                                                                                                            )
                                                                                                                                                                            sm                                                        .
                             - - - --..
                               .

                         .

                                   '                          l                                                                              ..



    -                                         :
                                                                          2 131-
                                                                          7
                                                                               %                      -     ' b.  r.
                                                                                                                   p . tz..
                                                                                                                          l*8 )1i An'zo .''
                                                                                                                                          r&.
                                                                                                                                            f' X T-.
                                                                                                                                                   -A- --
    -r                                    o                       s       5 '                        ttr T-lf
                                                                                                            z:llp--l-
                                                                                                                    '-r. '/...-
                                                                                                                   --           1 c ' s-x-      c-
                                                                                                                                                 l,
    -=* r ànsnnfals/'l
                     )
                     :xsr-
                         .rtî: -.=' -ié--scnjx-
                                              e-t
                                                à.
                                                 s- s                                                                                                           .' qnit
                                                                                                                                                                      -
                                                                                                                                                                      b.
                                                                                                                                                                       '                              f)slaj-
                                                                                                                                                                                                            s--
    -
                                         KW W '' -'           -
                                                                   ,-X'- - -= -                '     '                  .




             '
                                       G rfiçv slwun-lk-< l-wa t
                                                  .   ,        l ixl-/-v J-7V
                                                                            a mlsok.
                                                                                   lsl-
                                                                                      -w-sakrïv:
                                                                                             - -L----
                     .,
                      --a;
                         .c:ss--l:--'
                                    1ï.
                                      -hl
                                        bmfctslk Ik-c,l
                                                      tcr,zcv--%-
                                                                qrx
                                                                  'mjx/
                                                                      .
                                                                      ll.. '. rle;t:
                                                                                   t
                                                                                   .zJ-cV:t-:z5?
                                                                                   v                                                                                                                 /a'
                                                                                                                                                                                                       u'
                                                                                                                                                                                                        ;    --
                     kkrxcy--qal-tsaislzrc-tfrno-it-zv- .ç laf  J:!J, '
                                                                      ns>z.fzw, ' -= ----                                                                                                                ---
-


.- -                                   q--
                                         1.
                                          ,.
                                           z1'
                                             J,
                                              CJ r à
              l-w4s-xisay-k-xv-ltrtyl zz-,);%rtô/. okn
                                                   Fd-apll-Cijèr
                                                               -wr '.
                                                     aïl'r mv-l 1v. qc      p               c:o -                                                                          Li
                                                                                                                                                                            earl
                                                                                                                                                                               zrantpk.
                                                                                                                                                                                      l-
-        -    )uJlc.-i
              ''
                     s-zza
                         -7
                          zj'w'
                              kl-
                                tr
                                 'ptc-w
                                      sr,kûc-lûl
                                               û.k,0ccllnz-1/' % z'  -ïalzz sazusr-l-on ' -z -
- -           ùu         csll-es-llzjclomy-c    xgv-ests
                                                       lmlku-rkwl- 1'
                                                                    ,11-m     '
                                                                              o-wl
                                                                                'xkz '/-?
                                                                                        .:
                                                                                         -J-my-
              vïllac-rasal-r  k-my-mûucsil v-à-àcx,         .                    ---                                                                                                                  -       -       -           -




'-     4.,-G-v-nsclûy--hyilt
                           k.-
                             zls-cl-r
                                    -:g.
                                       cse1û-cr
                                              -rkr-lr-xa '
                                                         --xv--skvu J         l tc---
-k ca
    w)Et  -
        - -

           â. w-  .fa ws ti
                          -
                          t-qrf
                              y
                              p,-
                                -1Jg. N yr znj-
                                              '.jss    -
                                                       k -
                                                         J;1
                                                           .t
                                                            /
                                                            tgy,ï
                                                                -
                                                                j',.
                                                                   o  ytys .n4-
                                                                              .h    -
  A-GLO--M-/V;9l j&-                                                                                                                                                       ...

-
---
  .
  - .
    w-ôr-j.
                                                                  .
                                                                      .
                                                                      uû.
                                                                        r-14Qf#
                                                                              .y.
                                                                                2.y,
                                                                                   :
                                                                                   r.
                                                                                    kr2y1
                                                                                        /j-
                                                                                          -
                                                                                          y*-
                                                                                          .o.w1
                                                                                              :
                                                                                              j                                                       4.y-yj-
                                                                                                                                                            P.jje.
                                                                                                                                                            .
                                                                                                                                                            z    cty;m-
                                                                                                                                                                      jo a..jm g-
                                                                                                                                                                                s--
                                                                                                                                                                               a.y ---
                                 r
                                 ,
                                 ixyyjç
                                      yooy.
                                          u
                                          $=.
                                            gu
                                             a.
                                              -
                                              s
                                              .
                                              m
                                              ,-
                                               y;y
                                                 .,
                                                  y.jyy)vyj
                                                                                                          -
                                                                                                                                         .

                                                                                                                                              ),y
---
-
  V?.
    2.
     n1f -
         I:
          -.s-
             i
             n-
             .
              s
              '(l
                awv
                  sœlcr$-4-y.oyy r
                                 ,
                                 - jyy
                                 joy ,
                                     .
                                     y,
                                      -
                                      y
                                      j
                                      .y
                                       a,
                                        ay-
                                          m)
                                          sj;
                                            ojya
                                               ,
                                               .s
                                               .
                                                y
                                                .y
                                                 .,j
                                                   m;u..                                         .    .
                                                                                                                             .




                                                                                                                                 '       '
                                                                                                                                                           -
                                                                                                                                                                ''         .     .           .   .        .   . - .. - - . -

-       -        -
                              ---1-Cûuns/zs ?gr'-ri
                                                  w
                                                  lj--zop-
                                                         ,.
                                                          u
                                                          -''-o.ozzpiz
                                                                     '/, zz-fss.
                                                                               -i.
                                                                                 -
                                                                                 ljô-
                                                                                    zt
                                                                                     lsoez.
                                                                                          ,rsx,l -'
                                                                                                  -
                                                                                                  n-.
                                                                                                    1k*
                                                                                                      5---
- .-             s
                 ,
                 4ss..
                     m.
                      v-ë
                        a41-1i
                             1ô.
                               é.'
                                 uF=i z u,h.l lr
                                               .
                                               i.
                                                zu'
                                                  -
                                                  s&.
                                                    px
                                                     nô.x1lzzl,-l
                                                                z-
                                                                 c,sa-cc1
                                                                        ).
                                                                         / ----
                                                                              .
                                                                              s                                                                                                                                               -   .


-       .-    Js-
              r  ç-'-ys/inlrug-ll
                                .
                                s- '-/ .' Js-f
                                             wt-mv--/-
                                                     tf
                                                      tp.1-II'IV-.P-V
                                                                    .o'                                                                                        railwa'
                                                                                                                                                                     v-s-xnswa
                                                                                                                                                                            'r:-
                                                                                                                                                                               l-
                                                                                                                                                                                w:z
                                                                                                                                                                                 '.
                                                                                                                                                                                  -1).                                    .



                ikcsb. lloJ1) opxc-cousx lcrz-  F.
                                                 '
                                                 -,--?-               -                                                                                           -' -               ---
                                    Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 4 of 10 Pageid#: 4




                                                                                                                                                     -       '
                                                                           .




                    $rrl'd1Z9+
                             yûgnsg
                                  uji
                                    ry.
                                      I
                                      wjjl
                                         p
                                         s n
                                           :v
                                            .. :
                                               -.r
                                                 '.2
                                                   jyssy
                                                       jy
                                                        y .
                                                          sysyy a j a.
                                                                     y y
                                                                       jyy                                                                                                                                                                               p
    t
    /!
     a                            '    rlt
                                         1 ' 0    '      '           r                                                                                                                             Jf1 ''     -                                      -
  - 9:t           c ëgnqj
                    .
                        -ns-wkf
                              kh.-.
                                  -1                                                                                         ,. , c .  )- ' .
                                                                                                                                            s                                                    ax al                                             .
                                                                                                                                                                                                                                                   4..
                                                                                                                                                                                                                                                     u:-.
                                                                                                                                                                                                                                                        -.
         % my-lfjt- ' v      ilr.
                                d                                                                                            p-st-wxss' 2 sys.----                                                                                 - -.- -
                        . ..         .
                                                                  ' H                  --                               .-                       '                     .-..,..... .                                   ...-                     W    - ..- ..-
 -- 13 L.       .
                   w#$. -cf-l
                            -
                            d
                            -u                                                                                          ôS'
                                                                                                                          ll                  #.
                                                                                                                                               45.
                                                                                                                                                 -4
                                                                                                                                                  .
                                                                                                                                                  -01
                                                                                                                                                    '
                                                                                                                                                    /%
                                                                                                                                                     ' zxalg-
                                                                                                                                                            w                                             z'
                                                                                                                                                                                                           aj-
                                                                                                                                                                                                             un1
                                                                                                                                                                                                              -
                                                                                                                                                                                                               .'
                                                                                                                                                                                                                1-wôfrhcpy?. -
 -.-wIJj.
        u.-c.
            $wcgun.
                  s.
                   -
                   ôtg-r-xtj-t :
                    .                                                                                                   .
                                                                                                                        c,-J ' .sjûfs .                                                                  L
                                                                                                                                                                                                         jôvj.
                                                                                                                                                                                                             5..
                                                                                                                                                                                                               ,.zp-l                                            -
 - - -    s.
           f
           .
           o                         ,us '.
                                          I.w4snst:                                        .                                1
                                                                                                                            . ùff1-.
                                                                                                                                   9((.st/sj:   ..       -             *
                                                                                                                                                                       01
                                                                                                                                                                        -
                                                                                                                                                                        .' 5/--1
                                                                                                                                                                               ,
                                                                                                                                                                               $8 fn '                            .                                    v
         Vllks-k-my-cfw-p&&&.m4nigr..--w-.-                                                                                                   -,-- y                         - - - - - - - ----.
                        -                                                                   - -- s- -                                            L-- -s.- - -.-                                                       ' -                                        - .
 ----?'; 4                                          '              x 'ci           -                    t
                                                                                                        zcq-u.
                                                                                                             /l
                                                                                                              - -.
                                                                                                                 -1zwb4
                                                                                                                      .î
                                                                                                                       '& *
                                                                                                                          1-
                                                                                                                           :
                                                                                                                           -.
                                                                                                                            1)thx.
                                                                                                                                 s
                                                                                                                                 't-wc.
                                                                                                                                      sA                                                                      .
                                                                                                                                                                                                                       :' '
                                                                                                                                                                                                                                   o.g.yr' ---.
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                              u
 --'r
    kla
      .
      zswa
         k
         r-z
           zua
             k
             -
             ?
             .,s-
              1 -m
                 -cr
                 1. ,
                    'zwo.
                        v'e,z
                            &-ocs.
                            -
                            s
                                '


                                 ,
                                 lc-k
                                    ,ôcn
                                     cr
                                     ,
                                    - -vi
                                        r
                                        t.
                                        r
                                        -
                                        .lcy,yra
                                         -      z-.
                                               cj l
                                                  :.
                                                  kz,.
                                                   r l
                                                     zlnf
                                                     ,  ,ttsjkjv-o-
                                                               ,s hs
                                                                   f-
                                                                   .,
                                                                    .                                                                                                                                                                  -           -.
                                                                                                                                                                                                                                                    ---
-
.- 1
   5
   l.    5- f
            F.
             )-    ''1,  k&-bè.   1 azpc:             l :
                                                        --:ècrpt.pf .   yslf yz  --
                                                                                  .
                                                                                  f,'l
                                                                                     , ay       .  -'z.l
                                                                                                       .
                                                                                                       'w
                                                                                                        s
                                                                                                        l
                                                                                                        '
                                                                                                        J.
                                                                                                         .
                                                                                                         - e ---
                                                                                                          k -
                                                                                                          1 1, .
                                                                                                               ---
                                     '
'          &w   .t tï-
                     à1 .ukr'   -      sg.s l..   .nr $ )z-.j: on wzc-i-LyJzf/ .       c#
                                                                                        ,  -.
                                                                                            9
                                                                                            -u
                                                                                             1 -/
                                                                                                ,
                                                                                                 -. .
                                                                                                         /  -           z.
                                                                                                                             j. .
                                                                                                                                                                         .            - -
                                                                                                                                                                                                     j,                        .           ,
                                                                                                                                                                                                                                                   ,
   r -t *.        &-- 4 6/1t      :-
                                   /V.  W.&11!-'l.-,fl-E--t/.       1112.
                                                                        -!l-p* .
                                                                               T-LW-
                                                                                                                        .    .
                                                                                                                                                     .   -
                                                                                                                                                                   .         .. w
                                                                                                                                                                                                -.


---mlJ.
      r) 4i     q-pL,
                    êô
                     -#.
                       lzr
                         -fs
                           ,-'
                             xs1h al      wzy-    s-rtt   anv-e-jwy ..          (t .adq     z
                                                                                            .l
                                                                                             '
                                                                                             -
                                                                                             l
                                                                                             -T.
                                                                                               -
                                                                                               f44/
                                                                                                  -.  t.I-,
                                                                                                          4)
                                                                                                           -
                                                                                                           s
                                                                                                           l1   .                         .                                   ,




 -Ars.ctzze., l)yjy
- - - -
                   rjvrJi
                        .
                          1- k2.
                            .mnr
                               k*lp-
                                   1.-;p-
                                        J
                                        z --
                                         ,-
                                         .

                                         z1 1z.-1&(,e
                                              ,s.
                                                r    r
                                                     - ..
                                                        j
                                                        ..-
                                                        #1  îc
                                                             .û
                                                            r. .
                                                               ?
                                                               -.
                                                              ..
                                                               fc
                                                                t1$,--w-
                                                                       v-C
                                                                         s2--li
                                                                              r .
                                                                              '       y.$-j% f.
                                                                                     z.        nyc-lwu-sl
                                                                                                        '
                                                                                                        f
                                                                                                        ,k.tv
                                                                                                            c-
                                                                                                             e
                                                                                                             fz
                                                                                                              ---
                                                                                                               --s.                                                                                  .


.- - - .  :s(
            âJ?
              z                                                   zki
                                                                    n  .                    Jzy:J1s-4àû' t
                                                                                                         z-l
                                                                                                           -.
                                                                                                            -lk---.
                                                                                                                  6-
                                                                                                                   ,
                                                                                                                   14.10. -.
                                                                                                                           k. 'r .
                                                                                                                                 o.t)
                                                                                                                                    .
                                                                                                                                    r-%-.ix--kfacgssz'ç.
                                                                                                                                                       côJ-s----
-'                                                          pryh                             asnal
                                                                                                 '.
                                                                                                  tàz-c.ifs-z-l
                                                                                                              ./,
                                                                                                                cprn,zc-k' tjx-
                                                                                                                              ci-
                                                                                                                                àX
                                                                                                                                 ',1:0u- 'tsz/dkrk1k
                                                                                                                                                   'oo'w.
                                                                                                                                                        c.k--.--.
                zrzz oxsl
          1h?-nzt       '
                        lz'
                          n
                          -turb--z-f
                                   t ftcs-t  k
                                             cmq
                                              .--.m tzkoo.7.wzs-.  ac.
                                                                     kll-f
                                                                         .
                                                                         nl
                                                                          sLv        lav-1$&-                                                                                                                                                  .



       - -owu.      . 'k             o--
                                       lt,ë-k.
                                             f-l
                                               ,zz
                                                 zp-csm.y-.
                                                          lô-osipnsî,m.y-lu
                                                                          '
                                                                          t'
                                                                           jlo,-
                                                                               :.-r-.xy'.
                                                                                        tke .l
                                                                                             1-                     -




                                                            w-ctansôlir'?rû
                                                                          -!
                                                                           J/-#-k-.e..wX7
                                                                                       ' .-
                                                                                          y'
                                                                                           .is-
                                                                                              vxv 4,za,J4,lcl-.,--)&-wz.zIc/--
                                                                                                    .                        %4x:.-
                                                                                                                                  '.-
--.
  -ë/.-k/-ltlVma1ôzik--------                                                                                                            ---s=- -----.--                                                      - .
                                                                                                                                                                                                                -                                  -- .-=.
..   u-    '             '
                                 Zt
                               Lu, l,s&Lû
                                     -  .r.<'
                                            '%
                                             > wkW
                                                 - a1,,                                                                                       'W t-ZC-
                                                                                                                                                     J-L
                                                                                                                                                       -I1-1.-ow1l.n-iwzs s-l,- - .-                      ,



-                           L , 'j'vwt
                                o    / y. -p-
                                        ,-1
                                            -/
                                            cl/zil
                                              c-
                                               t sj
                                                 ak
                                                  ss
                                                  - J
                                                    s
                                                   --
                                                    .
                                                    l
                                                    /
                                                    '
                                                    v
                                                    '
                                                     -v-i.'s/
                                                        -
                                                            I
                                                            '
                                                            :
                                                            -
                                                            /
                                                            ,uc/cwrt
                                                                   :
                                                                   )r
                                                                    .
                                                                   w-
                                                                  -.
                                                                     s
                                                                     s-
                                                                      .
                                                                      1s
                                                                      k'
                                                                       r
                                                                       4gmt,l
                                                                       -.   ,l
                                                                             z
                                                                             '
                                                                             .
                                                                             s-'
                                                                             ,
                                                                             r w- 1.r$$
                                                                                ts-   -#tt.
                                                                                       -
                                                                                          1.--
                                                                                           -


- -- -   1- rjs.:,
                 -1-k 4 k.
                         :t --k..
                                ..
                                 -J/'jzl-'k-tW v> l
                                                  '
                                                  grI't' amcrh .o)1,-Jc5-,A 'cs--.-
         r,-tL.
              kxjlxl-tf.
                       s-ly-.1tyt
                                kl-e&..t-ill
                                           ,f-h-.gzc
- --- -


               1qûr a
                  1,4!'
                      t-l-'-
                           'x.
                           x
                           ,   .l
                                z.
                                 -
                                      b
                                  z.9tyz
                                       jnc-
                                        kct-
                                           ''-'
                                                    j-y.j'
                                                         t
                                                         jj/   jt)',k.j-., .
                                                                           ay          .                                         .
                                                                                                                                                                                            .   sy
                                                                                                                                                                                                 -
                                                                                                                                                                                                 k-
                                                                                                                                                                                                  ulà-oj
                                                                                                                                                                                                       y-s
                                                                                                                                                                                                         /
                                                                                                                                                                                                         tk
                                                                                                                                                                                                          -s'in1i,-
                                                                                                                                                                                                                  T--
                                    rx p.yzz..ly)) o-my-,
                                                        iz
                                                         ,
                                                         yrMy-
                                                             :--,
                                                                n,-u-
                                                                    t
                                                                    -w-',
                                                                        ,-
                                                                         .g-yj
                                                                             .-
                                                                              -.
                        .



         è,            tv az.    z.'
                                   sh                   'a
                                                         .      #  -v    ,    .
                                                                              j,-yy
                                                                                  pjsyy
                                                                                      -
                                                                                      .j
                                                                                       -
                                                                                       gjy, w
                                                                                                        .

                                                                                                                                                                                            .                                                                     .


.... .. .. ..                                 . .   .       > .        .       .
                                                                                                 '
                                                                                               ....                     '            '    S..                ...                  .         .. .-         .   1..-     T....
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                       - .- . . . -    ... . -
                                             Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 5 of 10 Pageid#: 5




    -               I'
                     .I',/ ,' q7,1w-,î,..%                                        .-                              9l ,                 , Jkrfn 1j2.
                                                                                                                                                  , ô   -                             V
                                                                                                                                                                                      .ym.
                                                                                                                                                                                         8
                                                                                                                                                                                         .,1a----
                                                                                                                                                                                            .
    - -         .1 hû.
                     t-1                          .        .             .
                                                                                       W e- r-s
                                                                                       ;.     -
                                                                                              zàn,iliftc?
                                                                                                        .
                                                                                                        -
                                                                                                        .l
                                                                                                         k-
                                                                                                          lh:ôbf
                                                                                                               jzs-jl.
                                                                                                                     ,
                                                                                                                     -.
                                                                                                                      -
                                                                                                                      z-
                                                                                                                       ' .$                                              ut  ,                    ,
                                                                                                                                                                                                      .
                    bpsArmssl, ,                                                                                                                                                         --
                                              Iv-1 flcg:rrcc:::,
                                                               -1-+zlllan-zz-t-
                                                                              p-&-ac4-s44r.
                                                                                          zj..m-
                                                                                              ' rm rJo-%.m
                                                                                                .
                                                                                                                                                              .
                                                                                                                                                                                     xpV l
                                                                                                                                                                                         'af$ -
                         '
                                             g-
                                              nfo'-L
                                                   --
                                                   a1.sj.
                             '               .w            - -   -                                  . . - -                            - .. .


    ---'7 J.s-f,,-r&:li .t       %st.r-tT-                                                                                    ' ! atuk 1à,li' 11-.2: ' .          -
        J'
    ---x.-'
         $-o'î k
               -ztusfylcn/--r-d,1,4$ .û-  rw                         .                                                   sx,ljaslxrzl wxzls-m,i,rryrzt
                                                                                                                                                     -
                                                                                                                                                     t-'
                                                                                                                                                       l
                                                                                                                                                       b-zn.
                                                                                                                                                           /juvu'
    '--llàtt-pndr.
            -    hcas
                    -l
                     -s-xk-.a-
                             k> l
                                '
                                ,.
                                 :,,cp5A,:&T> j
                                              > 1kpw.A:
                                                      -îaxla
                                                           '
                                                           -
                                                           v.
                                                            J-.4- -
       fttknliv,cdmstzks4nJa'
                            r rlarcs-vk.
                                       wvts-x-rt'
                                                nw u> - -y--     Jfi
                                                                   .,,'
                                                                      çœik m' j-zkur-q-v
                                                                                       as.es-                 -
                                                                                                                                                        - .

       ôç zc
           -oxl 1-oxv
         c r ' v'    ' ,lit              - znl.&r/k4sxr
                                                      aw4rlc-&s-v. z.l.-t ,            t
    -- '             ,.r-, 1$
                            .2--0'        -,s(l
                                              u'
                                               J&
                                                '.
                                                 xC.:-
                                                     .
                                                     1,1àok-rtvg.n   -s-
                                                                       f.
                                                                        u'
                                                                         .
                                                                         s-ï
                                                                         . -
                                                                           lpuksi
                                                                                n 'lzwar
                                                                                       -pa.xb. -
    -                   LI-JA
                    rtrsa-css-'
                               '-.,:l/z
                                       ,r.aic qs1 -cs-nc>l.
                                                          fxos-bJ
                                                                kt.-k-%Z-I/XJJJ-S. J.I?-t'
                                                                                         -xjo-.
                                                                                              h- e -  11,,
                                                                                                         .---
                                        hiuo or-wad-zsl '     w:.t(
                                                                  1.
                                                                   s-,
                                                                     m.e.-Aflz1-.
                                                                                :
                                                                                ïfkz-r
                                                                                     zc19pcp-lx, -vsnr -ôz -
                 har'
                    itqs.mj--zn.
                               L?rcy
                                   l'
                                    alk'll
                                         .--nn--k-liz-M zr y-gr
.-          --   ee-r-fccc.ecte,
                               c:h--mv nr : 1
                                            i:ô-.:
                                                 $.-j,&.r
                                                        .%.
                                                          è cl
                                                             -xcp s  -sû/tzpuzs-:r.
                                                                                  s- ,''--w. âlL-vh,1urn .                    -
                                                                                                                                  -


                                                                                                                                      j,.iankl
                                                                                                                                             ï
                                                                                                                                             --
                                                                                                                                              l'
                                                                                                                                               o
                                                                                                                                               --kuog
                                                                                                                                                    -GJ--
                                                                                                                                                        h
                                                                                                                                                        ï
                                                                                                                                                        ?.
                                                                                                                                                         ,sl
                                                                                                                                                           '
                                                                                                                                                           J.
                                                                                                                                                            /
                                                                                                                                                            '(t --
  kxasô--
- -- -


-
         luwû
            -r.k-ëu
                X
                  d.
         - - --u---
        - -
                   l.1-Qf ,fzj-ol-
                          -. . .
                                  lptc.io.&vL-.l W 'ilàd2J-frk?
                                                  - --j.
                                                               -utLak1 .:1
                                                                         j'   nds.
                                                                                 4y.ks-f-z.o= -
                                                                                                                                                    .             -   z--.           -
.- -


        J',
- w,rsl-O -1
           --
            $k,lv-r)
                   -k:
                  z, b-l
                       -
                       Awfjjs-oz
                       -      rj
                               -rk,
                                  c
                                  -
                                  ,rc,.l.iûaôc-z...,
                                  -i               Tz
                                                    sk
                                                    .   k-s
                                                      -1b L>-
                                                            set2sèr/1
                                                                    s2
                                                                     .x0
                                                                       x.,xçzri1
                                                                               s( $pl
                                                                                    -f
                                                                                     7
                                                                                     ca7
                                                                                     .    -1.
                                                                                        s-k-s
                                                                                            wus--                                               -




- ar,rs-qt-lr1cufl'
                  4:Sl
                     -
                     ltl-vrôejkzlgz-ly-à:ds-c. ; Gl-/yczl
                                                        -l
                                                         y-rïl-
                                                              tt.
                                                                -:l.
                                                                   t zt.
                                                                       'l
                                                                       1---
                                                                          bf-b
                                                                             -
                                                                             ssq -
                    4
                    kq
                     -
                     o
                     rjkv
                       t-
                      hs  y
                          .
                        f,l
                        L j
                          lq
                           j/)
                           t oJ
                              .
                              atg1js.:.,
                              t  -     #&
                                       ts
                                        -
                                        .
                                        a
                                        -Tv
                                          ,
                                          .
                                          k
                                          mr
                                           j
                                           zk
                                            ï
                                            s
                                            ./.is-
                                             s-  w
                                                 j,
                                                 y)
                                                  ,
                                                  i
                                                  ,L
                                                   J
                                                   y
                                                   j
                                                   r+y
                                                    . f1
                                                     j-' .
                                                         k
                                                         t.
                                                       ,rntst,
                                                          -i 01
                                                             l
                                                             z.b
                                                              jg
                                                               zl
                                                                x-
                                                               iklf
                                                                  ,--
                                                                  m es
                                                                    zl
                                                                     z
                                                                     zjï
                                                                     n .
                                                                       cs
                                                                       Xjjy
                                                                          s
                                                                          t.
                                                                           q-
                                                                           yll
                                                                             jzs%
                                                                               ,n
                                                                                j       -   wj
-
- w5    --
            -

                                     's
                                     -l-
                                       kr1/
                                                                             --
                                                                                  )lg
                                                                                    io 911-1m.
                                          - l-cnzozs-.f: oktànzs-wgçz-canLdijxlxbd-w,-sv.-   û- Jzs
                                                                                         Js-1..
                                                                                              q.
                                                                                               %.--kt
                                                                                                    -
                                                                                                    làt-i
                                                                                                        .
                                                                                                        f
                                                                                                        -/
                                                                                                         ls-l-o-
                                                                                                 $.j--5l:f .û  zw-
                                                                                                                 kfl
                                                                                                                   -j
                                                                                                            .zk-iza-
                                                                                                                   .
                                                                                                                   -i/x-
                                                                                                                   lu  lg zslz
- 4,- J-219
        -     .x',Ll
                   ',u,,ï-
                         .)
                          .om,1ô,,nc.,
                                     k...1tvkt:v.,fnhzrp-sa .- 79-.:. l-ç
                                                                        H-v
                                                                          '
                                                                          jglxbbr-i llljj-nlx-lî- -.-
-unJft1J-Eon,1-
-
        - -     q'
                 ot
             J-2f/j )z
                     1%c
                      :> k
                         -
                          >V-
                            v-$
                           ,. ,.y
                                si
                                 -o,
                                   .m.
                                   zy   k=1
                                     erxl  sl-.
                                         -wî  sIv:
                                               -n  J
                                                   z,
                                                c-xfpFw
                                                     àlts
                                                      -s s-oslpa/jj,-v
                                                           -



                                                        hvxrz        fn,
                                                                       .
                                                                       J--zW 11.z
                                                                       c         -
                                                                                z.iz16r
                                                                                 11:  -
                                                                                      4f
                                                                                       1,,
                                                                                         .
                                                                                        .-
                                                                                         4$ pnvi
                                                                                          2-/    .
                                                                                                 j----
                                                                                                     ,-
                                                                                                      .
'
---
  :
   Gx
- gonjlf.r-w
   ? s     fc,
             -rk1:l
             .:   5?
                   54,
                    çlc.
                       )j11
                          ,.
                           .ya,
                              rS
                               -t.
                                 fjhà
                                 î   =.
                                      g
                                      l.
                                    smoy
                                       frg
                                         ..
                                         lf
                                          o''n.f-i
                                             .J  s.-
                                                 J  i
                                                    '
                                                    m:?y
                                                   ?,
                                                    -  o-
                                                       .v
                                                        zi
                                                        ,;b
                                                          ,l
                                                           z,-e
                                                           ,  '
                                                              osj
                                                              , 7j.
                                                                  ,$-a
                                                                     1rf
                                                                     -
                                                                     # ?,4 u
                                                                       z   ,s
                                                                            .
                                                                            s.. .lb-
                                                                            1      JrJ
                                                                                     k/z.J
                                                                                     a   o--
                                                                                         v t> y
                                                                                          v..
                                                                                              -
                                                                                              ,,-
                                                                                                -
                                                                                           ilsa J'
                                                                                                 og
----t rltk.
                    ,m
             i ), ûrs-x- l'
                          1,
                           aC--ejjyl
                                   y
                                   '
                                   a.,/-,.
                                êta zzu  é/
                                          s,
                                           .
                                           :asZà.
                                                z-slkj-x1
                                       :e$xr.,.,4
                                                ,,.
                                                  rsâ,- '.
                                                      q-.J
                                                         f,-
                                                           1z1t
                                                              '
                                                              a1,
                                                                .
                                                                n.
                                                                 -
                                                                 q--5
                                                        zl--lus1'w- -
                                                                    1, '-1/.
                                                                       q.  5Vxl'
                                                                        kt.l
                                                                           f,
                                                                            j. cp.
                                                                                 kj.
                                                                              pqk-L,  k'lvn ,,--a ,......                                                                        .
                                                                                                                                                                                              .




    17*dl)'
          as:/1,sôrûnltluzto..lwq$c-lrl'-cz- g ,:r,j-.-z-Jivui,-.x.v.-c,1ï-.-tJ.t-$'/./:,I lrsé .-
                                                      .-



    1I
- - -'
     )ê4/-zcJ-rri:.i&ye-s.
                         ïn-'li1..î/0r/l
                                       ztl-TwclJ- zeu ôl>: h:?-J  1w >zJ=g.,p:-kic= ...- --            ''
                                              Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 6 of 10 Pageid#: 6




                                                                                      ''
                                                       . . :'
                                                            .-                        .                                                                                                                             .
                                                        #                                      A
    - - - -    êg
                -ts-ûl,
                      -
                      '
                      x.2--91-/.
                               -
                               1
                               '
                               :V-
                                ,-J-,L R,ùarzssp-l-
                                          spa  -  c: r,lvl/
                                                          -nilqpr.sl--g p p. Iwasf,$(,..   $'/f
                                                                                              ,
                                                                                              /                                               ,
                                                                                                                                                                                                                                - - ..- -


    - .L.
        n,-wf1k-k6-J11.
                -     tï.z:1#4,s:$cl1
                         -               -wu-zz-cz- -xc-     z-lf,f
                                                                  zi/ l ob,wrf    pfp-rp
                                                                                       .y-ul4$&
         tszxzlxll IMS-AJ
     falsJ                   f-VS-Z,J?,X -x '. $- , J ' lor-oc aso'           ,1à..  $//fkh -
    -


      4-  m. anJ-
                f
    - wbm l zlcù.
                a
                 Yj
                  zk-
                    f
                    c.
                      mg
                       .-'
                         vvtz-,ixy
                      jjg.:lzj
                      . ,4- y,-
                                no
                                  -



                                                 y,ï
                                                   y,.t
                                                      y,
                                                       n-s
                                                         /
                                                         ly
                                                          zôt
                                                            w
                                                            yx
                                                            .
                                                             dê-
                                                               .jy yis
                                                                .
                                                                       ..xn&.    a1
                                                                           ys1Jj.o.jJS.,.
                                                                                           s.                              or                                                  -
                                                                                                                                                                                             .
                                                                                                                                                                                           .. .
                                                                                                                                                                                                      .

                                                                                                                                                                                                                    , s
                                                                                                                                                                                                                                           .-




       zz
    - - -



    ---aô.
           r
           sl.
             J.
              % -k  ii
                     '
                     X  z.
                         l
                         l
         rvœo zectks-c-1s.
                           '
                           c.
                            -
                         kws'
                             s.
                              c1
                               #.&è.
                                   :
                                   ->-
                                     û
                                     -
                                     c-
                                      û1
                                       .'
                                        cf
                                         dc
                                          -è-
                                            f
                                            a,
                                             inl,1h
                                                  :hf
                                                    v
                                                    c.
                                                     i-
                                                      .s
                                                       .l
                                                        ï
                                                        ,nhJ
                                                           Jà.
                                                             &
                                                             ,z
                                                         ---. -
                                                               -
                                                               -
                                                                                                                                                                          -
                                                                                                                                                              .



                          a.1Xfkl-e-ao-
                                      wx,zzM-lv avkri lëùunzgnùoluva/:kl
                                               .                         '
                                                                         noro& vnn   '
                                                                                       z-bpkd.- ----
                     pbya
                        '
                        .
                        --        .I
                                   -J
                                    lJ&/œkrï  a-
                                               liu:J--
                                                     /).
                                                       t-om s
                                                            ,
                                                            4ua
                                                              J
                                                              pqyjm
                                                                  ,
                                                                  '-
                                                                   '
                                                                   î-
                                                                    m     jà-i %.y,z,
    ----p
        .
    - ---




        c
        pT
         n
         l,
          f
          nd
           *.
           a
           cl s--?
                 j2
                  J-.:O--kE
                          2,,.k? J-u )y .yazx,-s.')?,r-y -.
                                                       z,/o
                                                                   u yysjas. y , yœyj.                                 .
                                                                                                                           .
                                                                                                                                                        .
                                                                                                                                                                                   .




    --y          : zc-l.
                       f. Jjfzss-
                                1
                                k-l
                             rlokysskl .
                                       1.ûûu'
                                 .. l-x -
                                        f-hp-
                                            u,
                                             c-s rl
                                                  /ls.
                                                   -
                                                     -
                                                     u                                                          '                   j-p
                                                                                                                                      -1
                                                                                                                                       J-
                                                                                                                                        a                     osV.
                                                                                                                                                                 -oaz&s--                                                                 -
    - -      m -I 2 ',u
                    - -     >vxz=u'
                              .- - tc9,,cJs-1,.-* .t-;
                                                     uJ.Gf J.
                                                            .$.& ow-  J
                                                                        .
                                                                        w($ -..fl-?    ,,.
                                                                                         cr,-s,.,p.e--
      wll1 . àz-v%-& .-1,z?ayé-ok'jc J'-ztzrs-j,-,v- .    w. 5.4,..
                                                                  1-0 j-j
                                                                        -g
                                                                         .l-l
                                                                            &.    l
                                                                                  zlz
                                                                                    u-
                                                                                     ,,
                                                                                      $. yt,
                                                                                           'sz'uwstz .                                                            -
                                                                                                                                                              ,

    -  twc5- l- rkt-ba-sg-èz-stfz-x n,..
                    ..                          4,-rù. x-.    lxzclxo -r   à. as-  f. -z-   c
    ---f?f
         :-lb-qd ,JJ.> w'  Lc,v1-c-g-l
                              '
                                      > 9-   $-.:... '-'nû-    p-'îzdr
                                                                     -zcj
                                                                        .y
                                                                          .xr1.f,z-.
                                                                                   :k-
                                                                                     /-
                                                                                      c
                                                                                      .
                                                                                      , , z-         -
       VIS p1l'n:akfjàêctl
                         -p-iytpv-ljprvanucyecsctl-in-sx/  alz-n-szel , --wklus4 ------
                                                                              .



- (
  z
  la-:&y-
        'ô$
        l '
          c.
           ?
           1(
            $t
             -y
              nyr,ê,
                   ûlj.nsy
                         .
                         q
                         .yy
                           -u                                         ,

                                                                                                                                        sxyyj-sssjs.
                                                                                                                                                   ,ujymsymymjoxy-y.
                                                                                                                                                                   ..
                    Ej
                     ..
                      Gp                                                      - .
                                                                                - ---- .                                                     -.
                                                                                                                                              --                              --Z                                -- -   .
                                                                                                                                                                                                                                      .-


                                                                                               .       .   .-              .-       -   .-   WW -.--' )- ..w- ...-.--                                 .
                                                                                                                                                                                                          .- .              .. .-   ...    -


        21.
          .: .,-C- .
                   jt
----8
    --
     p
     --
      F-
       Ts-r
          -:a.çaI9
                 '
                 %Iw-i
                     s-
                      vdnr,.
                      .    $wzçs-u
                                 aiî-
                                    qa
                                     -l
                                      -il-
                                         x)1
                                          -
                                           -1Jq4r
                                                o#.
                                                  -.
                                                   l)))
                                                      ?f,7
                                                         :-.,.
                                                             /.
                                                              22-,4       .

                                                                                      -    -                    - .-            -       -    .-   -   - - -           .   -            -          -
                                                                                                                                                                                                                        (-           -




-'
 )                                        z'kL-kvz                        -f,4?.czsl,/--o-
                                                                                         ,
                                                                                         èj
                                                                                          -Lt-î'
                                                                                               B-bïu- .h.jxsè
                                                                                                            l.-zof
                                                                                                                 mjxn-
                                                                                                                     l-
                                                                                                                      my--hk(m:n1-lk-1à:- --                                                      .




-.
-S'
  e  nn
      .-û
        - ,:cr
             ,
             -$
              za
               z
              y.
              J
                n
                z
               n-
                 àl
                 àt
                t-
                       ps
                   rn --ift
                 rcssluynl-
                          m
                            jmy
                             trzb
                                y
                                ,i.u-
                                    /4
                                     cJ
                                      -/
                                       o
                                       =-
                                        -
                                        4
                                        lhs
                                          -%
                                           (
                                          v-
                                           7-
                                            l
                                            .k
                                             ,-
                                              ,
                                              e.
                                               t-:
                                                 -
                                                -lv4 :
                                                     t
                                                   zo,
                                                     jl
                                                      ?
                                                     -ufy
                                                        u
                                                        s
                                                        yz
                                                         j
                                                         syj        - -



 çJ-Ghnsnn'
.- --     s,'
            .'
- rvczi-wzrs. f
              rsj--41..
                -     1)l5.ps
                                  /.
                                  gs lzrytua.
                                        sj at.
                                               tq y
                                                  'a4s     p zbe-r -
                                                                   eall-
                                                                       'sl-
                                                                          4s-i,o'
                                                     ss 91.sr-kmttu-bï,,zJ,millt
                                                       .
                                                                                 /ê                .

                                                                                                   -




- x:l2r p --.
            fc:s #-J.1:lr
            -           ù(-l. &L.
                             .
                                4t:sltmE
---W1$4:$àô5 .-J-kS&Ya trStv.. y-
                                 së
                                      .
                                           s-
                                            :.
                                             f,ka#,,jz.yz
                                                        s-
                                                         zys
                                                           kojer
                                                           j   z
                                                               '
                                                               p
                                                               l
                                                                ly
                                                                 .--j-
                                                               s-z l
                                                                      k-
                                                                       )z'
                                                                         /l.
                                                                           -édr-w&':,.1-.
                                                                     k ôt--u-csscv- --
                                                                                  '
                                                                                        ---                .
                                                                                                                  -                                      -




--wtvro-
7
- -
         s--z,l.
            - -



        csrvcc- lx
                              a
                 '--zc- xls,wlz-
                                l
                                i,
                                 z -    J -er
                                   ar-sel-zrh
                                             -fâz
                                            -àzzfe
                                                   ol
                                                    .-w f
                                                 --ïsmdz-
                                                         4 .4 ,
                                                          tun-l (
                                                                   'y    r n ?.- wwvy
                                                                     )wl-fh,,cspssk,o
-

   1&1r-i#-4f   e'
                 -/m/erl xls-kir
                               lxt
                                 uzts-lz/lo--kw--     /lszxw               '
                                          Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 7 of 10 Pageid#: 7




                                                            .                                                            ' .
                                                                                                                     .
                                                                                                                                                                                           '
                                                                                                                             .




       E
    '---
       /.kll
           :
           gs
            é-
             p
             ma
              .
              p
              r?
               -
               l1
                e
                y.
                 ?
                 ,   jc
                      f
                      g
                      hn
                       l
                       sl
                        .
                        -
                        ànl
                          's-
                            '
                            t ,
                              (
                              F.  ':
       awsu.?wuwatal- vf ,. zwso -wxo
                                      '
                                     .-
                                       tnx
                                         ù l
                                           .
                                           -
                                           %.
                                            wv
                                             l
                                             h.
                                              p
                                              c.
                                               r
                                               .
                                               q
                                               '
                                               c.
                                                j
                                                ,.
                                                 y
                                                 f.
                                                  y' ''
                                                     4,,,u0fq  '   ' n
                                                                     ,J
                                                                  ' - --.'                                                                -


    --àunj ' s-kq. si
                    -
                    kz.
                      &l.syjl
                            tjil
                            ,  -mtv i,lsfccw c.t  nn,l ' .  tjLxlzr wtvr                               .



    -                            'ci.l
                                     zl---l.,n.
                                              lo .x   xt-
                                                 a,&,kJ v'
                                                         -sIcr
                                                             xx
                                                             as,s
                                                                z-J
                                                                  /'lfkv                                    .
                                                                                                                                                                          r,:F1,pht,àpmf
                                                                                                                                                                                       yak f& mt.
                                                                                                                                                                                                lj
                                          l'I w's                     .                 -                                                         -   zcl-rsll :l
                                                                                                                                                                zo    .        o-shj.
                                                                                                                                                                                    '
                                                                                                                                                                                    l-wu-s
                                                                                                                                                                                         -kt'a/+ ln-- y,-
    .- .ô.sua.1    Jxnck: ,,f, s g,gxsy                 .r.
                                                          xû j s,       w,lj- tf
                                                                               srrftnfnalAjnf
                                                                                            ,,-s-
    ----
       tf-
         -
         ô
         -
         pw
          dzs-
             y.
              zk
               jl.c
                  -lzp-.r
                        ë
                        c-ùhnr
                             .
                             aslcr zgll      b ,J .'ma,   p.c-;- ;mcy.,a,yusy ,.jy..
    l
    -)
     -)
      è1,-ryj-
             ,y
              f
              .
              r
              n
              -c-j.
                  l-w,s.c
                       - F,
                          .
                          l
                          -
                          tâ.
                           àr   p(-
                             dl-,
                             z  .
                                g .vj.
                                     c
                                     -
                                  (, l
                                  ,
                                      2,
                                      a-5
                                        p,
                                         1.-c.v:.
                                                sf
                                                 lJ
                                                 Ls.$k ws1.
                                                     .,m. o,.è
                                                             lzs-
                                                             c  ,-
                                                                .p
                                                                 n-
                                                                 ,cL(ly
                                                                  sk   j
                                                                       .ô
                                                                      u.
                                                                       ...
                                                                         e.z
                                                                         k  no ybl,
                                                                           ,.,    -
                                                                                  zwa
                                                                                   -ttg $qtzz.
                                                                                       lxi     --
                                                                                                -- .
                                                                                                                                                                                                                                      (


                      s:calfon
    -


         ë
         sç
          :hj.L-1zs1/
            t-
                    -l$ar-@
                          .
                          /yn/.g
                               zklf
                                  zy
                                   ,jMsj
                                       -
                                       ts
                                        r
                                        .-
                                         l
                                         )
                                         kî
                                         j, W  u- ..

                                                      fc
                                                       tll
                                                         n1$
                                                           f-
                                                            ;
                                                            -


                                                              1
                                                              -
                                                              1 . -
    -
    L
    .
    --ox5
        -
        s1 .
           ,rfsk)s   f
                     .Af
                     l na
                        f-
                         ur
                          .
                          s
                          z
                          -t
                           k . suyôf    Alz
                                          %1
                                           -
                                           '-
                                            p
                                            ci
                                             -
                                             t
                                             y
                                             -
                                             o$
                                              -
                                              '
                                              Cp
                                              kôra
                                                 m.
                                                  t
                                                  s
                                                  '
                                                  el
                                                   -
                                                   c
                                                   e-
                                                    i
                                                    *V
                                                     ..
                                                      r
                                                      n
                                                      :r
                                                       -
                                                       u
                                                       e
                                                       .
                                                       yzl
                                                         -
                                                         .
                                                         r
                                                         Gu-
                                                           j
                                                           -
                                                           ,.
                                                            --- -                  -                                                          .




    -         - - -



 - ratuc
      1-i zcô-
             ul.
             - -



       l.Etc,l
             zr
                r-j
                  p
                  -n:I
                     1y-
                       ..
                        V
              kd=z--f-lç--z: é'
                              gj
                                    .k
                                     - ;    Vso-.l u
                                                   -.
                                                    .f
                               zsg -.s/z/J-.J2tu.&g-$.
                                                      y?
                                                     o-.I
                                                         -
                                                         /
                                                        .7
                                                          G '   gc
                                                                 ô-
                                                                  l/
                                                                   n
                                                                   zun p
                                                         -?/.i-.-- ---- -
                                                                          -
 :
                                                                                                                                              0                                                      ..-                   ...
                                                                                                                                                                                                                             --       -   .-   -


 --                                                                  l-garwôoc-c. &cmanus                                                                                                           . -                    -
                                                                 '

                                                                     IJL-                                                .                                ...-             '- - ....-                                          .-- -
                             s.                                  .-.
                                                                ..
                                                                   %2k;n1
                                                                        .
                                                                        Sl1ùh-lt.ir-1-.
                                                                                      w.
                                                                                       'zp,
                                                                                          for)J-.rn/
                                                                                                   -.TaJ.
                                                                                                        Ià-;1
                                                                                                            nJ-E-I
                                                                                                                 '.. ëclmxl--rj11-
                                                                                                                 /               .
                                                                                                                                 15w------
                             c-
                              f-
                               ,
                               -l-
                                 Iiq .yy                                                      .s,
                                                                                                -
                                                                                                s%k!
                                                                                                   zT.4,-7
                                                                                                       -

                                                                                                         z=
                                                                                                          r1..
                                                                                                             Jv
                                                                                                              ''
                                                                                                               -,
                                                                                                                '
                                                                                                                -
                                                                                                                1.
                                                                                                                 !
                                                                                                                 my                                                                J-jlV.
                                                                                                                                                                                        &:,&,-
                                                                                                                                                                                             1-z#-%,--         -       -
                             k


                              c&s
                             z-
                           - -  f-tcx:r-ùlfi
                                           -nq-1s-'
                                           -      l
                                                  k) -'---
                                                         s-s-z
                                                             -rûs-vn
                                                                   -,
                                                                    '-v//n
                                                                         f-Zs-ù, '
                                                                                 E-'-'
                                                                                     .
                                                                                     D-mzzp- .é)1s,----                                                                           è.
-                     .-             -
                                                                                                                     - ..s-                       y--              -.
                                                                                                                                                                    -            . z-
                                                                                                                                                                          - - ,. %                   -
                                 3 Ix ,r-/îl
                                 .         .l
                                            -
                                            fs-L
                                               '
                                               si'
                                                 p -G-c
                                                      --1%al.
                                                            p-
                                                             lzV
                                                               -z -t
                                                                   s,
                                                                    y-GJ-h-:i/ yhJiM                                                                                                                       tcl-rjkls--.
                                               '
.- -                                                        -             ...- .                   ..-     X.. y                 '       -&- '                  . ' -.- ..-.---.       -             .     .               -          ---- .


.- . -   -
                             , rtzlz
                                   '
                                   fc
                                    -c
                                     -zl-û' crrTo-
                                                 lkr
                                                   lài 4)s-' fnral-
                                                   .'
                                                                       .--i ( 1--f
                                                                                 -j
                                                                                  .
                                                                                  -hlj-/. -J-n'                                                                                    '
                                                                                                                                                                                       '
                                                                                                                                                                                               '                                  '
                                                   ..- .                               g-- -                       --g.--                                       # a       ,        -.              . .--
- -- -                       :
                              :,
                               -
                               ù.
                                -2
                                 -
                                  -
                                  1:-r
                                     -.
                                      -1'
                                        -û
                                         -t$
                                           ,,
                                            .-r-ûsct,
                                                    .
                                                    iskù
                                                       -l
                                                        -
                                                        glp
                                                        .
                                                          -r
                                                           --
                                                            .
                                                            1kt
                                                              --
                                                               vlkr
                                                                  zz
                                                                   '-
                                                                    z'
                                                                     -
                                                                     nl-z.
                                                                      .
                                                                         y-: u,t- j'$.
                                                                                     @ . ,' ...-                ..
                                                                                                                         '
                                                                                                                                 . .w
                                                                                                                                     '

                                                                                                                                                      .
                                                                                                                                                            '
                                                                                                                                                          . -
                                                                                                                                                                  Z--         .
                                                                                                                                                                              -g -         ..--g                           -g- -
----.
    é45--ifrs-
             lic, -k.
                    tr.
                      T,.
                        r-Ll-.
                             is.
                               '
                               , ,.
                                  f.-1kJ.
                                        /
                                        ,1zlàs y-s
                                        '        rl
                                                  -
                                                  f-llxl
                                                      -'fz                                                                                                                                                         ,        .rl-
                                                                                                                                                                                                                               U
                                         Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 8 of 10 Pageid#: 8




                                                                                                                     .'
                                                                                                                     .
                                             '

 ---D                         ,4,Jk-
                                   :rls-
                                       4-
                                        n(
                                         .
                                         1.
                                         .,-x?
                                             k'
                                           I ar l. #:l,          ' ' $'' /                oos-
                                                                                             cr-i.
                                                                                                 c.
                                                                                                  i '-
                   ,: was r
                          t-c-cftsj -) qklajtz-qv jj * y
                                         --                    'h/),A/
                                                                     ,.
                                                                      lm z,-,j1i1%,-----                                                                                                                                                   .

                                                                                                                                                                                                               '
                                                                                                           .                                  .-   .       - -     ,                     .- .. -           .               -



 .                      6.L . a, ' -,.,kzjausx.z,u./l-i.r-.
                                     -                    l-
                                                           /-p
                                                             ).
                                                              ,i-
                                                                Jké- vt-vuj'
                                                                           t
                                                                           -l4
                                                                             -. 1,
                                                                                 9--
                                                                                   .-.
                                                                                     :
                                                                                     -.
                                                                                      -
                                                                                      :.
                                                                                       '
                                                                                       7-./
                                                                                       -  1-a' -a --
                        1 mA ujk?
                                .S,J/J                                                                         #zs            &.                                                                       - -/--                                       U
- -                          -       -               -       -                  -                      ''            '                                         -       -    .                     .. - - - -                   .               ..... . .- . . -   ..-


                                         i,'
                                           1wnsf-
                                                q-
                                                 zz
                                                 -'-?-l-ïf-
                                                         -ls
                                                           .A ysds.rûpz y--w. s1-p
                                                                                 .w qsccsas-.
                                                                                            z-l-lxwsanp-l-w-zs
 --1k't-                                                     cr
                                                              uh
                                                              -
                                                               -l
                                                                -xsl.xasuo                                                                  -                      -                      ---                                                                         -
.-    -       . . . - -=         .               kl Ujj -,-             w   ' ---..--
                                                                          . -       -                                                                                                                                                                                 -
                     -FIok d,g- lhl
                         --       --lh-êc-
                                         cv ,-%c. 9 &. , stzôljo.       é:    - .-- - -                                                                                                                                                                               -
                       a'/,-% l
                        - .-      s-d
                                    --trx9.c.-9z
                                               J.:     ics.a-Ca-
                                                               1.5.c5..-11' sirà T--
                                                                                   ûvo.nu n                                                                                                                                                                           -
-zT z               .                            '       '
                                                             z-slbwkpalbz-/-tr
                                                                             sl
                                                                             'lfp1.-lé-
                                                                                      %-llh-
                                                                                        -
                                                                                           'i.
                                                                                             tzzL
                                                                                            . -
                                                                                                J-I
                                                                                                  'J-zj ,-.-'---'-- -
                                                                                                  .H       w..-           .   ..X           .H. .w ..= . - . .- . - .                   . >   . .-     . .X    - ..-                                    .-   X -. .w

                                     s'
                                      --Aw.
---
  1s
   .
   '
   -su,
      7.=
       -
       2OY'
          .1O:
            1)l
              '
              ji
             29t
               :  o
               ')zPy
                  v:p
                   #z.
                     u
                    'l
                     r
                     4
                     e1.
                       k
                       c
                      s,
                       .
                       -
                        g  ws-
                        rkjl'
                       g.   -
                            /
                               i
                             - -




                             :jjzs-
                            s/
                             u
                                    - -
                                  tutà-  ---u -
                                      pz/ajJo/--
                                               ,
                                               ,sg
                                                 uy-
                                                   wj
                                                    .,
                                                     .
                                                     y -
                                                      l.
                                                       y,r
                                                         j$
                                                         -y-s,-.
                                                               .
                                                                  -   -



                                                                                                                                                                                                                               .


                                                                                                                          :fjq )..
                                                                                                                                 cj.s.
                                                                                                                                     o-
-.
 ---=-  g-.-
           .0.
             46
              -
              9ûéû
                 -
                 û
                 -j'kknifl
                         -
                         sb.4-,1zol
                                  -
                                  vfxslcky
                                         btj,-j-sy jj
                                                    .j
                                                     .gfjgq
                                                          j.,,
                                                             ....                                      .



                                                                                                                          j
                                                                                                                                    -


                                                                                                                                      j
 l -
-- -


    s
    k sl
       o rz
 7rsuslpins
             s
             x5r
               ûa
                xn
                 l
                 p-
                  .
                  ,.
                   àfsgk/
                        éy
                         oc
                          a
                          k-
                           s
                           px-
                             -j.tl
                                 oj
                                  l
                                  -
                                  xg
                                   k
                                   x
                                   k r
                                     z
                                     x
                                     l/n
                                      ze-j
                                         y
                                         .C.j
                                            W.
                                           -n
                                            -ls
                                              oZ,
                                                C-A I.
                                                     j:
                                                      ;j
                                                       msyoy sy
                                                              j
                                                              .
                                                              as  ,
                                                                                                                                                       .




--                                       -



                                         -
                                                    kzjfvyz:
                                                 1ëxx
                                                 r         ltt
                                                           i '
                                                             c
                                                             à-
                                                             nb
                                                              ,t
                                                               n.llkd
                                                               l   r
                                                                   gcy
                                                                     g-
                                                                      .
                                                                      )ls
                                                                      l
                                                                      -  -
                                                                         t
                                                                        ll'
                                                                          .
                                                                          z
                                                                          Ik
                                                                         ëz
                                                                          -
                                                                          l z?
                                                                           okk-x
                                                                               sy
                                                                                ---
                                                                                  f
                                                                                  ,
                                                                                  ..hàJ44:.
                                                                                    ..    n
                                                                                          lJ-
                                                                                          t
                                                                                          o .
                                                                                            n
                                                                                            .
                                                                                            .
                                                                                            ,j
                                                                                             l
                                                                                             v
                                                                                             il
                                                                                              àL-uwi-lx- k.
                                                                                               ,l           -k-
                                                                                                          ytr  ---
                                                                                                              s---
       Lxslt,
            'caèâsxzt'
                     utl.11.-11ôira,csjkatj-1k1v1
                                                '
                                                ai#k
                                                   J.x. 'S-IIA sént:l-rjs-ls,-- l d                                                                                                                                                                                   .-
.------ -VZ
- -
         --.-y----.--W
              -- -
                     .-.-g --.
                             .(
                             V-.
                              '                      M
                                                                                                                  ...---1L-..-..=-.
                                                                                                                                  ..----                                    ..          .- -.-----.
                                                                                                                                                                                        .          -               .                                -             -
                                                                                                                                                                                                                                                                      -
-.
               --        -       -       -   1ljyhxy
                                                   :.tmill
                                                         t
                                                         ,c/é.
                                                            Vh-rs-
                                                                 ej,i
                                                                    rs.
                                                                      l.
                                                                       -
                                                                       .-
                                                                        r-
                                                                         ùJ,n&nl-i
                                                                                 a;
                                                                                  .
                                                                                  '
                                                                                  11k
                                                                                    -
                                                                                    '
                                                                                    J.1
                                                                                      2:1.
                                                                                         r
                                                                                         vt,,
                                                                                            '
                                                                                            .
                                                                                            ty-ç-%Jg
                                                                                                   1g-
                                                                                                     ./---                                                                                    .                                    .




 J)
- -
   4Là.?, ,# 5v.. --.,- jyyi
  Fj
        9 lSUPA - 'V.IIi- l trs-j... $j'
                                       .,. - ,
                                             -
                                             yu--ys-
                                                   -u.gj.
                                                        jr
                                                         -j.
                                                           -t
                                                            .yj;. ---
                                                                    v-z
                                                                      ,
                                                                      -;,r
                                                                      .
                                                                         -y.aj
                                                                             ....--
                                                                                  ..
                                                                                   )
                                                                                   -
                                                                                   ..
- g'.à-mc Im:fj
              -
              ûc          -- -0--'insfsâ- iv-
                                            y
                                            .
                                            ,
                                            .-j.
                                               --yuozjy
                                                      a zays-s-yyu-jsy. .-..----
          -



--            ,t,
                t-,,xl1,,.11
                           u14                   -
- -   X                              LnGY.LVi ..
                                               WZS-AT-
                                                     U#.
                                                       I.
                                                        X-' #W êl5J' , --.                                                                             .

                                                                                                                                                                                        ..
                                                                                                                                                                                         -                     -= -,
                                                                                                                                                                                                                   = - - --                                       .




                                         pl
                                         .,l-
                                            œ.û-9 1
                                                  '
                                                  tla.
                                                     lullr5 :1
                                                             .
                                                             r.
                                                              4'
                                                               aa,hr
                                                                   k                                                                                       '.''ft bao'
                                                                                                                                                                     -
                                                                                                                                                                     lo
                                                                                                                                                                      . viok.
                                                                                                                                                                            l,'
                                                                                                                                                                              cJ1-m
                                                                                                                                                                                  --
                                                                                                                                                                                   k-
                                                                                                                                                                                   F
                                                                                                                                                                                                                                                                  --
       Ejkl
          s---
          -
             /it,Jm.n
                    'l.
                      ,
                      r.
                       'S w-f/xl:/
                                 -                        )--
                                                            '
                                                            y--/ - s .,- --                                        $p.I
                                                                                                                      ?-cx-uy,.
                                                                                                                              ----                 .                                                   .
                                                                                                                                                                                                                                       -

.
--
 =      .-/1
           .1
            -:LJ/-/.l' xzp,.4ru1J-kxzzd, ù 4:--:e    --li;-r,            isjky-y.
                                                                                j.-- .
                                                                                     s.
                                                                                      --
  J t tsl
        'j1w-sûrt
                lt
                 lcl-
                    ls -1là#l
                            4y
                             --
                              4.r
                                z;
                                 -kl$-
                                     t
                                     -dl,2s.
                                           J.&1
                                              ,* ,kpt
                                                    '
                                                    u tlcû-. e-
                                                              m-
                                                               y-r
                                                                 -l
                                                                  -
                                                                  '
                                                                  p11.
                                                                     $-,n0hltzzjt-m---.
--.
  1 d-
     h-
      ce-lkcm-êi.
               -
                zzt j
                    k).
                      4'r-xe-
                          ' tt)simi.t.zû
                                       -'
                                        s
                                        ë:-
                                          '4n&,mfs:b.
                                                    ,s.k-,V-Y r&'u
                                                                . ,------ --
                                                                                                                                        -                                       '
                                                                                                                                                                                    ,                              -   =                           -              s-
                                                                                                                                                           .           -.           -
                            Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 9 of 10 Pageid#: 9




                        ,/û ' .t-zs,
                                   /l
                                    'p.
                                      zf                                                                                                                      - .                      .
'
-'
 -            ,
                                 ' -
                                             ,
                                                     &   .
                                                                  ng-
                                                                j.. y-oj-jj.
                                                                           oj.
                                                                             x. ..---.
                                                                                     - . . gg
                                                                                       .
                                                                                             .    .
                                                                                                      . g, ..                        '                                .        .

                                                              o s : .j 2 Jalnôl9 x'    k.
                                                                                        c?
                                                                                         z-.ô clmmi-
                                                                                                   tsl
                                                                                                     . s-t- pJ.-
                                                                                                               .
                                                                                                               b.-kvo-.--
                                                                             .

      s                     rr                               --                                                             .   -.


- é-
 .-a-                           #,os-cf-.
                                        >,z                                                  l.
                                                                                              l.séssf-irp.xpkcaH f-                              ',.k.m/-.'                   '-           :.-----
          '

                  - -  fl
                        't?-
                           rû.
                             L
                             'm'
                               ln.r .                                                                     '4,45,I
                                                                                                                ,w-p
                                                                                                                   m-.
                                                                                                                     j.j.:.sa,-f(-           .



                                                                          '

-                         1J.
                            c) -
                            Az       ,
                                                                           '
                                                                                                                '                        -...                ' -
                                                                                                                                                               .-- .                           -
          --c//#'//-t
                   JAX W
                       -.
                        :X
                         ,------
                            .
                                                                                                                                          -                    .------ --                     - .
--- -- ymr.œ l
             l-f--
                 z/
                  -
                  pzvjâf-lp-l                -       -                             -                            --- -                            -                            -- -                  --
                    ST-
                     ' 1#,8   -   - -                                                                                                                        -                               - --
                     ûaG jz.t   -                                                                               -                                                                           -
-- A-.ki.cw01
            * V- s-$rk3-                                         .   z                                                  w                -               = -              , -                         -
      -            -                 -                           -       =         - -.- -       CG Q T-L.lT-e-.OE.O X .
                                                                                                                       G /-                                  -.-.u- -                      =- - =
   :fûtl
       c-L /x.
       êos?'-s-l -ê-r--f/ar lq--s-lks-f,m '-j--wx.sJ./lw-yr:f)J,-prf.ç,.n-n.1.'1l'.ra'.J.sx#jz :l
          ..-               --   t                                       .
                                                                               .

                                                                                                  -
                                                                                                  '
                                                                                                  J)- --                                             .
                                                                                                                                                                          .




-.
 -.
  br
   -
   5
   t.l
     k zcy y
--p-tI-t-çzw
              -z
               -
               zo
                -
               -jv
                    o
                  g.-
                      x j
                        -



                          j  u/  .
                                 j
                                 -$ '
                                    -  s -


                                           s &
                                             ,
                                             jj
                                              -
                                              jwni
                                                 o''1-)- '
                                                         /
                                                         -. -'
                                                             k-
                                                              s
                                                              9yf
                                                                l.j  '-zVJ   '-*j ,r.
                                                                                    -
                                                                                    g1 '/al '
                                                                                            r-
                                                                                             ,
                                                                                             s)-
                                                                                               ,
                                                                                               $
                                                                                               t) ) ---
                                                                                                      --
                                                                                                       --
                                                                                                        -
                     y-m1:       ô-yr
                                    .ry-yj
                                        njuy
                                           zs
                                            yu
                                             jt.,t?(
                                                   yyjygyj  .a-oj;yyjooj.-                o-oiyq ......
                                                                                                      ,
                                                                                                      ...
                                                 ,

                          b1.1
                  #  y-    $-j-jaà
                           .
                    tptX :.)     .                           .           k
                                                                         . .               f-tl&            .                            --              -                                            -
                                             .                                                        -                 -
                                                                                                                    .
                                                                                                                                                          S-     U-                -          -   -
Case 7:19-cv-00609-NKM-JCH Document 1 Filed 09/09/19 Page 10 of 10 Pageid#: 10




                                      1
                                                <1.b
                                          s-
                                          '
                                          M    '&
                                     V D
                                       O Qr o
                                                    %N
                                               NN
                                               %r>       c

                                                         G




                          'x.r-'N
                         k'
                          x.I
                              <-''

                         -<
                              q--
                          &. 1


                    <w'.- . ..k
                       N'
                     xYwx''<wN.ww.
                           N.N
